 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                             EASTERN DISTRICT OF CALIFORNIA
 5

 6   NORMA OROZCO,                                        CASE NO. 1:20-CV-1290 AWI EPG
 7                          Plaintiff                     ORDER PERMITTING PARTIES TO
                                                          SUBMIT ADDITIONAL
 8                  v.                                    DECLARATIONS AND OBJECTIONS
                                                          TO EVIDENCE
 9   GRUMA CORPORATION, a Nevada
     corporation; and DOES 1 to 10,
10
                            Defendants
11

12          As part of the briefing for the motion to compel arbitration, the parties have filed many
13 declarations. Both parties have made objections to the other side’s declarations on a variety of

14 bases. Given that evidence will be determinative in this motion, this court will allow both sides to

15 file additional declarations. In particular, the declaration of Plaintiff Norma Orozco is key.

16 Similarly, the declaration of Horacio Gaitan is important but the substance of his declaration

17 appears to be based on business records that are vaguely alluded to and have not been submitted;

18 Defendant has not yet provided a declaration from Patrick Lopez who would be the person with

19 first hand knowledge of the matter at issue.

20          Both parties may file corrected and/or additional declarations by August 20, 2021. Both
21 parties may then file evidentiary objections by September 2, 2021.

22
     IT IS SO ORDERED.
23

24 Dated: July 6, 2021
                                                  SENIOR DISTRICT JUDGE
25

26
27

28
